Citation Nr: 0930350	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.V.




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to August 1964 
while participating in active duty for training (ACDUTRA) and 
other periods of service during ACDUTRA and inactive duty for 
training (INACDUTRA) from August 1964 through February 1970 
while in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

In statements from the Veteran dated in October 2006 and July 
2009, the Veteran appears to have raised the issue of 
entitlement to total disability based on individual 
unemployability.  As this matter is not currently developed 
or certified for appellate review, it is referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
condition addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's bilateral hearing loss is at least as likely as 
not related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in May 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Given that service connection for bilateral hearing loss is 
being established herein, any deficiency in the notification 
provided the Veteran is non-prejudicial.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from July 2006 to September 2007.  The Veteran 
submitted private treatment records from St. Vincent's 
Hospital dated from March 2005 to April 2006, and from New 
Mexico HCS dated in December 2008.  The Veteran was afforded 
a VA compensation and pension (C&P) examination in November 
2006.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Service connection may be granted to members of the Army 
Reserves for disabilities resulting from either disease or 
injury incurred in, or aggravated while performing, active 
duty or ACDUTRA.  With respect to time periods of INACDUTRA, 
service connection may only be granted for injury (and not 
disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current bilateral hearing loss is related to his service.  He 
states that exposure to loud noises as a tank operator and 
ammunition crewman permanently damaged his hearing.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran's induction examinations in February 1964 show 
that the Veteran had hearing within normal levels.  One of 
the examiners noted that there was minimal defective hearing 
in the left ear.  At another examination in July 1964, the 
Veteran's hearing tested within normal limits with only 
minimal hearing loss at high frequencies.  During a periodic 
examination in December 1968, the Veteran's hearing was shown 
to be markedly worse with hearing loss in both the right and 
left ears.

In April 2006 the Veteran had an audiologic evaluation at the 
Santa Fe Center for Audiology.  The audiologist stated that 
the Veteran hears but cannot understand; the Veteran cannot 
hear the phone ring or understand a telephone conversation.  
The Veteran has a history of noise exposure during his 
service and after.  The audiologist indicated that the 
Veteran had significant bilateral sensorineural hearing loss 
which he described as severe to profound above 1500 Hertz.  
The audiologist stated that this hearing loss would be 
expected to result in speech discrimination problems in most 
situations, especially noisy listening environments or with 
distance from the speaker.  The audiologist recommended use 
of two hearing aids to provide optimal speech discrimination 
in group situations and allow for the localization of sounds 
and speech.

The Veteran was seen at a VA medical facility for an 
audiological assessment in July 2006.  The Veteran's chief 
complaint at this time was trouble hearing and ringing in the 
ears.  He stated he had the greatest difficulty hearing when 
in crowds, on the phone, and at night.  The Veteran stated 
that he thought the hearing loss began about 30 years prior, 
was caused by loud noise, and got progressively worse over 
time.  The Veteran explained that his military noise exposure 
included weapons training for M-48A3 (tank), pistols, M-14s, 
and setting charges for night infiltration courses.  He 
stated that after service he was exposed to noise while in 
the construction industry.

The Veteran's hearing was tested during the evaluation and 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
85
85
LEFT
25
20
90
95
95

The audiologist characterized the Veteran's hearing loss as 
moderately severe to severe sensorineural hearing loss in the 
right ear and mild to profound sensorineural hearing loss in 
the left ear.  The audiologist stated that the Veteran's 
hearing loss was consistent with his reported noise exposure 
and that the Veteran was a good candidate for hearing aids.

The Veteran was afforded a C&P examination in November 2006.  
The Veteran complained of hearing loss and ringing in the 
ears.  The examiner related that the Veteran was exposed to 
artillery noise during service and served as a tank gunner 
commander.  The examiner also stated the Veteran had exposure 
to some noise on construction sites as well as while hunting 
and using a skill saw.

The Veteran was given an audiology evaluation, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
70
85
85
LEFT
40
30
85
95
95

Speech recognition was measured as 64 percent in the right 
ear and 60 percent in the left ear. 

The examiner stated that the sensorineural loss in the right 
ear was mild to severe.  The loss in the left ear was 
moderate to profound.  The speech discrimination ability was 
fair bilaterally.  The examiner diagnosed the Veteran with 
sensorineural loss which was slightly worse in the left ear.  
The examiner stated that the Veteran's 1964 hearing exam 
showed normal hearing while the examination conducted in 1968 
showed a significant threshold shift bilaterally and opined 
that this supported the conclusion that the Veteran's hearing 
loss began during service and was the result of working as a 
tank gunner commander.

The Veteran was seen at the New Mexico HCS in December 2008.  
The doctor was of the opinion that as a tank commander for 
years it is likely as not that the Veteran's hearing loss is 
related to sound trauma sustained in service.  

At the Veteran's Travel Board hearing, the Veteran stated 
that while he was in the reserves he tried to get a job with 
a mining company and was denied because of his hearing loss.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
The Veteran has marked hearing loss in both ears.  The 
Veteran meets the criteria of 38 C.F.R. § 3.85 because he has 
an auditory threshold greater than 40 decibels in at least 
one frequency, three frequencies in each ear have a threshold 
of at least 26 decibels or greater, and the Veteran scored 
below 94 percent in both ears under the Maryland CNC test.  
There is evidence the Veteran was exposed to loud noise 
regularly while in service.  Multiple examiners have opined 
that the Veteran's hearing loss is likely a result of loud 
noise exposure in service.  While the Veteran has had some 
exposure to loud noise since service, the medical opinions 
took this into consideration and still rendered the opinion 
that it was as likely as not that the Veteran's hearing loss 
resulted from exposure to loud noises in service.  Because 
there is significant evidence in favor of the Veteran's 
claim, the Board grants entitlement to service connection for 
bilateral hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disability.  The Veteran contends he has a current 
disability and that the disability was caused while in 
service during an accident changing a tank tread.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The 
Veteran indicates in his claim for compensation that he 
received workman's compensation in 1991.  The claims folder 
does not contain copies of these files.  Additionally, there 
is an indication in the claims folder that the Veteran has 
had multiple back surgeries.  The claims folder has no 
records of these operations.  These documents should be 
sought on remand and associated with the claims folder.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his low back condition.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It must be determined if the Veteran's low back condition is 
related to the his active service, first manifested during a 
period of ACDUTRA, was permanently aggravated by a period 
ACDUTRA, or resulted from an injury during a period of 
INACDUTRA.  As such, the Veteran must be afforded a VA 
medical examination.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Use all available resources to attempt 
to obtain and associate with the claims 
folder the Veteran's outstanding workman's 
compensation records.

2.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim.  The Veteran should be 
specifically asked to identify the records 
concerning his back condition in 1991 and 
any records of surgeries performed on his 
back.  Attempt to obtain and associate 
with the claims folder any treatment 
records identified by the Veteran 
following the receipt of any necessary 
authorizations from the Veteran.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
his low back problem.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
Veteran's low back problem is related to 
or had its onset in service, during a 
period of ACDUTRA, was permanently 
aggravated by a period of ACDUTRA, or 
resulted from an injury incurred during a 
period of INACDUTRA.  The rationale for 
all opinions expressed should be provided 
in a legible report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


